        Case 0:21-cr-60155-RS Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 4KS


                                                                                                   Jun 8, 2021




                                   U NITED STATE S D ISTR ICT C O U RT
                                   SO UTH ERN DISTR ICT O F FLO R IDA
                                 21-60155-CR-SMITH/VALLE
                                   CA SE N O .
                                                 8U.S.C.5 1326(a)


         UN ITED STA TES O F A M ER ICA

        V S.

        HERM INIO M ONCADA TtlRctos,
               D efendant.
                                                         /


                                                 IN D ICTM ENT

               The Grand Jury chargesthat:

    .
                                                   CO UN T 1

               On or aboutSeptem ber 19,2020,in Brow ard County,in the Southern D istrictofFlorida,

        the defendant,

                             ,      H ERM IN IO M O N CA DA TU R CIO S,

        an alien,having previously been rem oved from the United States on oraboutOctober 13,2006,

        w as fotm d to be in the U nited States,know ingly and tm law fully,w ithoutthe Attorney G eneralof
                         *
.



        theUnitedStatesorhissuccessor,theSecretary ofHomelandSecurity(Title6,United States




                                                        1
Case 0:21-cr-60155-RS Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 4




 Code,Sections202(3),202(4)and557)havingexpresslyconsentedtosuch alien'sreapplyingfor
 admissiontotheUnited States;inviolationofTitle8,United StatesCode,Section 1326(a).


                                               A TRU E B ILL




                                               FOREPER SON



  v .
                          'Ar
X7A N AN T 10 GON ZALEZ
A CTECG UN ITED STA TES A TTO RN EY



                  y p
JEN N IFER A . EN E
A SSISTAN T UN ITED STA TES ATTO RN EY
   Case 0:21-cr-60155-RS Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 4
                                         UNITED STATES D ISTRICT COURT
                                        SOUTHERN DISTRICT O F FLORIDA

UNITED STATES OF AM ERICA                             CASE NO .

                                                      CERTIFICATE O F TRIAL ATTORNEY-
Herm inio M oncada Turcios,
                                                      Superseding CaseInform ation:
                     Defendant              /

CourtDivijion:(selectone)                             New defendantts)                Yes         No
       M lami             Key W est                   Num berofnew defendants
-X7    FTL                NVPB        FTP             Totalnum berofcounts

                1have carefully consideredthe allegationsofthe indictment,the numberofdefendants,the numberof
                probablewitnessesandthelegalcomplexitiesoftheIndictment/lnform ation attachedhereto.
        2.      Iam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                Coul'tin seting theircalendarsand scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title 28 U.S.C.Section 3161. '
        3.      lnterpreter:     (YesorNo)      Yes
                Listlanguageand/ordialect       Spanish
        4.      Thiscase willtake 2 daysforthepartiesto try.
                Please check appropriate category and typeofoffense listedbelow :
                (Checkonlyone)                                (Checkonlyone)
       I        0 to 5 days                 X                 Petty
       11       6 to 10 days                                  M inor
       111      11to20dayj                                    M isdem .
       IV       21to60days                                    Felony                 x
       V        61daysand over
        6.      Hasthiscasepreviously beenfiledinthisDistrictCoul'
                                                                 t?                 (YesorNo)     No
         Ifyes:Judge                                  CaseNo.
         (Attachcopy ofdispositiveorder)
         Hasacomplaintbeenfiledinthismatler?          (YesorNo)          N0
         Ifyes:MajistrateCaseNo.
         Relatedm lscellaneousnumbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule20from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)             No
                Doesthiscaseoriginatefrom .am atterpending in theCentralRegion oftheU.S.Attorney'sOffice
                priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                       Yes           No X
        8.      Doesthiscaseoriginatefrom a matlerpending in theNorthern Region oftheU.S.Attorney'sOftice
                priortoAugust8,2014(M ag.JudgeShaniekMaynard)?                      Yes           No x
        9.      Doesthiscaseoriginate from a matterpending in theCentralRegion oftheU.S.Attorney'sOftk e
                priortoOctober3,2019(M ag.JudgeJaredStrauss)?                       Yes           No X
                                                                     .         A'

                                                             - n7-
                                                                 -o
                                                                .-                  uz          lv-
                                                                                                  =n.... .--
                                                              JENNIFER A. ENE
                                                              FloridaBarN o.0958263

 *penaltySheetts)attached                                                                                REV6/5/2020
Case 0:21-cr-60155-RS Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 4




                           UN ITED STATES DISTRICT CO URT
                           SO UTH ERN DISTRICT OF FLOIU DA

                                      PENA LTY SHEET
  D efendant'sN am e:Henuinio M oncadaTurcios

  case N o:
  count #:1
   lllegalReentry A fterRem oval

   8U.S.C.j1326(a)
  + M ax.rena'Ity:2yO rS'imprisonment;$250,000 fine;aterm of1yearofsupervisedrelease

  Count #:




  frM ax.Penalty:

  Count #:




  *M ax.Peqalty:

  Count #:




  *M ax.Penalty:




   *R efersonly to possible term ofincarceration,doesnot include possiblefines,restitution,
           specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
